 Case: 1:19-cv-00081-JG Doc #: 35 Filed: 01/22/19 1 of 6. PageID #: 263


NOTE: ALL DOCUMENTS MUST BE FILED AS PDF DOCUMENTS IN TEXT
SEARCHABLE FORMAT. ALL EXHIBITS MUST BE SPECIFICALLY
IDENTIFIED. FAILURE TO COMPLY WITH THESE REQUIREMENTS WILL
RESULT IN THE CLERK'S OFFICE MARKING THE DOCUMENT(S) AS A
FILING ERROR AND YOU WILL BE REQUIRED TO RE-FILE IN
COMPLIANCE WITH THIS ORDER.



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




JAMES EVERETT SHELTON,                         )         CASE NO. 1:19CV00081
                                               )
        Plaintiff,                             )         JUDGE JAMES S. GWIN
                                               )
vs.                                            )         CASE MANAGEMENT CONFERENCE
                                               )         SCHEDULING ORDER
DIRECT ENERGY, LP, ET AL,                      )
                                               )
        Defendants.                            )




                DATE OF HEARING: February 21, 2019 at 9:00 a.m.
      LEAD COUNSEL, PARTIES, AND ANYONE WITH SETTLEMENT AUTHORITY
                              MUST BE PRESENT

I. CASE MANAGEMENT CONFERENCE

        All counsel and parties will take notice that the above-entitled action has been set for a Case

Management Conference ("CMC") on February 21, 2019 at 9:00 a.m., CARL B. STOKES U.S.

COURT HOUSE, 801 WEST SUPERIOR AVENUE, CLEVELAND, OHIO. Counsel should

report directly to Chambers 18A.

        This Court requires the attendance of (1) all parties, (2) lead counsel, and (3) a

representative with full authority for settlement purposes. "Parties" means either the named

                                                   -1-
 Case: 1:19-cv-00081-JG Doc #: 35 Filed: 01/22/19 2 of 6. PageID #: 264


individuals or, in the case of a corporation or similar legal entity, that person who is most familiar

with the actual facts of the case. "Party" does not mean in-house counsel or someone who merely

has settlement authority. "Final authority" means the actual ability to settle, without further

consultation, for an amount up to plaintiff's prayer for relief. If plaintiff has not specified a prayer

for relief, or plaintiff has specified equitable relief, "final authority" means the final decision-

maker with unlimited authority to settle without further consultation. In the event a representative

with final authority is unable to attend in-person, counsel must file a motion, showing good cause,

more than 48 hours before the scheduled conference. The agenda for the CMC is set forth in Rule

16.3(b)(2) of the Local Rules of the United States District Court for the Northern District of Ohio.




II. APPLICABLE RULES

        This case is subject to both the Local Rules of the United States District Court for the

Northern District of Ohio and the Federal Rules of Civil Procedure. All counsel are therefore

expected to familiarize themselves with the Local and Federal Rules.




III. TRACK ASSIGNMENT

        This case is subject to the provisions of Differentiated Case Management (DCM) as set forth

in the Local Rules effective on January 1, 1992, as renumbered April 7, 1997. The Court shall

evaluate this case in accordance with LR 16.2(a)(1) and assign it to one of the case management

tracks described in LR 16.2(a)(2). Each of the tracks (expedited, standard, complex, mass tort and

administrative) has its own set of guidelines and timelines governing discovery, motions, and trial.

        Pursuant to LR 16.3(a), and subject to further discussion at the CMC, the Court recommends

the following track:




                                                  -2-
 Case: 1:19-cv-00081-JG Doc #: 35 Filed: 01/22/19 3 of 6. PageID #: 265


            Expedited    X Standard         Administrative

            Complex                Mass Tort        Reserved for CMC




IV. ELECTRONIC FILING

        Effective January 1, 2006, all attorneys are required to file electronically pursuant to

modifications to both the local civil and criminal rules.            The Court's electronic filing

policy/procedure is available on the Court's web site (www.ohnd.uscourts.gov) along with

registration forms, training materials and tutorials.




V. DISCOVERY

                                       A. Applicable Rules

        Discovery shall be guided by Local Rule 26.1, as well as all applicable Federal Rules of

Civil Procedure. The parties shall, however, start discovery before their Fed. R. Civ. P. 26(f)

discovery conference.

                                    B. Mandatory Disclosures

        Rule 26(a) of the Federal Rules of Civil Procedure mandates a series of required disclosures

by counsel in lieu of discovery requests. Only certain categories of proceedings, outlined in Rule

26(e)(1), are exempt from these initial disclosures. If a party wishes to object to the requirement of

initial disclosures, it must do so as part of the planning meeting report described below in Section

V. E.

                                C. Filing of Discovery Materials

        Unless otherwise ordered by the Court, initial disclosures, discovery depositions,

interrogatories, requests for documents, requests for admissions, and answers and responses thereto



                                                 -3-
 Case: 1:19-cv-00081-JG Doc #: 35 Filed: 01/22/19 4 of 6. PageID #: 266


shall not be filed with the Clerk’s Office, except that discovery materials may be filed as evidence

in support of a motion or a response. Any deposition transcripts shall be filed as an excerpt of the

original deposition taken. Deposition excerpts needed to support or oppose a dispositive motion (i.e.,

summary judgment, motion to dismiss) should be filed with a memorandum in support and attached

as exhibits.

                                             D. Depositions

       The Judges of the Northern District of Ohio have adopted LR 30.1 which governs the taking

of depositions. A copy of the newly adopted rule is attached as Attachment 2. Counsel are expected

to comply with the rule in its entirety.

                                       E. Planning Meeting

       Counsel for the plaintiff shall arrange with opposing counsel for the meeting of the parties

as required by Fed. R. Civ. P. 26(f) and LR 16.3(b)(3). A report of this planning meeting shall be

jointly signed and submitted electronically not less than 3 days before the CMC. The report shall

be in a form substantially similar to Attachment 1.

       As part of the planning meeting, counsel must determine whether there will be discovery of

electronically stored information (ESI) [E-discovery]. If counsel anticipate any E-discovery, they

must decide on a method for conducting such discovery or they must agree to abide by the default

standard set forth in Appendix K to the Local Civil Rules.




VI. MOTIONS

                                           A. Applicable Rules

       Motion practice shall be guided by LR 7.1 as well as all applicable Federal Rules of Civil

Procedure.




                                                   -4-
 Case: 1:19-cv-00081-JG Doc #: 35 Filed: 01/22/19 5 of 6. PageID #: 267


                                      B. Motions to Dismiss

       This Court requires defendants to file an answer to the complaint regardless of whether they

have filed or plan to file a motion to dismiss. The filing of a motion to dismiss shall not delay the

time in which the party must answer the complaint.




VII. ATTORNEY'S FEES ITEMIZATION

       In all cases in which it is anticipated that a party or parties will seek attorney fees pursuant

to statutory or case-law authority, such party shall file with the Court at or prior to the CMC a

preliminary estimate and/or budget of the amount of fees and expenses anticipated to be the subject

of any such claim. Such estimate shall include, but not be limited, to the following:

       ATTORNEY'S FEES                                        COSTS

       Preliminary Investigation                              Depositions             $
       and Filing Complaint           $

       Procedural Motions Practice    $                       Experts                 $

       Discovery                      $                       Witness Fees            $

       Dispositive Motions Practice   $                       Other                   $

       Settlement Negotiations        $

       Trial                          $

       TOTAL FEES                     $                       TOTAL COSTS             $




VIII. CONSENT TO JURISDICTION OF MAGISTRATE JUDGE

       A Magistrate Judge has been assigned to assist in this case. The parties are encouraged to

discuss and consider consenting to the jurisdiction of the Magistrate Judge.




                                                 -5-
 Case: 1:19-cv-00081-JG Doc #: 35 Filed: 01/22/19 6 of 6. PageID #: 268


IX. RESOLUTION PRIOR TO CMC

        In the event that this case is resolved prior to the CMC, counsel should submit a jointly

signed stipulation of settlement or dismissal, or otherwise notify the Court that the same is

forthcoming. Counsel can contact my Courtroom Deputy Clerk, Mrs. Melanie Dresch at (216) 357-

7217.

        IT IS SO ORDERED.


Dated: January 22, 2019                               s/ James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




                                               -6-
